UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Jubak Global Equity Fund (JUBAX) SEMI-ANNUAL REPORT November 30, 2013 Jubak Global Equity Fund a series of Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 10 Supplemental Information 17 Expense Example 19 This report and the financial statements contained herein are provided for the general information of the shareholders of the Jubak Global Equity Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.jubakfund.com Jubak Global Equity Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 93.0% AUSTRALIA – 2.0% Lynas Corp. Ltd.* $ Westpac Banking Corp. - ADR BRAZIL – 3.7% BRF S.A. - ADR Kroton Educacional S.A. Localiza Rent a Car S.A. M Dias Branco S.A. CANADA – 1.8% Agellan Commercial Real Estate Investment Trust - REIT First Quantum Minerals Ltd. CHILE – 1.0% Corpbanca S.A. Latam Airlines Group S.A. - ADR CHINA – 4.4% AAC Technologies Holdings, Inc. - ADR Hengan International Group Co., Ltd. Home Inns & Hotels Management, Inc. - ADR* Tencent Holdings Ltd. COLOMBIA – 2.6% Banco Davivienda S.A. Constructora Conconcreto S.A. Grupo Odinsa S.A. FRANCE – 5.6% Danone S.A. Dassault Systemes S.A. L'Oreal S.A. LVMH Moet Hennessy Louis Vuitton S.A. 1 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDONESIA – 0.8% Indofood Sukses Makmur Tbk P.T. $ Tiga Pilar Sejahtera Food Tbk IRELAND – 2.1% Paddy Power PLC ITALY – 0.5% Autogrill S.p.A.* JAPAN – 13.6% 20 Hoshino Resorts REIT, Inc. - REIT Mitsui Fudosan Co., Ltd. Seven & I Holdings Co., Ltd. Sumitomo Realty & Development Co., Ltd. Tatsuta Electric Wire and Cable Co., Ltd. Toray Industries, Inc. Toyota Motor Corp. - ADR Tsukui Corp. MEXICO – 5.9% Alsea S.A.B. de C.V. Gruma S.A.B. de C.V. - Class B* Industrias Bachoco S.A.B. de C.V. Industrias Bachoco S.A.B. de C.V. - ADR Urbi Desarrollos Urbanos S.A.B. de C.V.* NETHERLANDS – 1.9% Gemalto N.V. Heineken N.V. NEW ZEALAND – 1.7% Fonterra Cooperative Group Ltd. Fonterra Cooperative Group Ltd. NORWAY – 3.9% Statoil ASA Yara International ASA 2 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) PHILIPPINES – 0.7% Manila Water Co., Inc. $ POLAND – 3.2% Bank Zachodni WBK S.A. Powszechny Zaklad Ubezpieczen S.A. SINGAPORE – 4.3% Keppel Corp. Ltd. Keppel REIT - REIT StarHub Ltd. SOUTH AFRICA – 2.3% Naspers Ltd. - N Shares SOUTH KOREA – 0.6% MegaStudy Co., Ltd. SWEDEN – 2.2% Svenska Handelsbanken A.B. - A Shares TAIWAN – 0.6% MediaTek, Inc. THAILAND – 1.1% Tesco Lotus Retail Growth Freehold & Leasehold Property Fund UNITED KINGDOM – 6.4% ARM Holdings PLC - ADR Ensco PLC Johnson Matthey PLC Kingfisher PLC Whitbread PLC UNITED STATES – 20.1% Anadarko Petroleum Corp. Apple, Inc. BorgWarner, Inc. Cheniere Energy, Inc.* Chesapeake Energy Corp. Cummins, Inc. Kinder Morgan Energy Partners LP 3 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) MGM Resorts International* $ Precision Castparts Corp. Stillwater Mining Co.* Xylem, Inc. TOTAL COMMON STOCKS (Cost $16,197,693) RIGHTS – 0.0% LATAM Airlines Group* — TOTAL RIGHTS (Cost $—) — SHORT-TERM INVESTMENTS – 7.0% Fidelity Institutional Government Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,278,256) TOTAL INVESTMENTS – 100.0% (Cost $17,475,949) Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Jubak Global Equity Fund SUMMARY OF INVESTMENTS As of November 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 19.0% Consumer, Cyclical 17.5% Financial 14.3% Energy 10.6% Technology 10.0% Industrial 7.9% Basic Materials 5.8% Communications 5.3% Diversified 1.9% Utilities 0.7% Total Common Stocks 93.0% Rights 0.0% Short-Term Investments 7.0% Total Investments 100.0% Liabilities in Excess of Other Assets 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Jubak Global Equity Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 (Unaudited) Assets: Investments, at value (cost $17,475,949) $ Foreign currency, at value (cost $98) 98 Receivables: Investment securities sold Fund shares sold Dividends and interest Other Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Distribution fees (Note 7) Fund accounting fees Transfer agent fees and expenses Auditing fees Custody fees Administration fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital(par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 6 Jubak Global Equity Fund STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $10,007) $ Interest Total investment income Expenses: Advisory fee Fund accounting fees Transfer agent fees and expenses Distribution fees (Note 7) Administration fees Custody fees Registration fees Auditing fees Shareholder reporting fees Legal fees Chief Compliance Officer fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Investments and Foreign Currency: Net realized loss from: Investments ) Foreign currency transactions ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 7 Jubak Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended November 30, 2013 (Unaudited) For the Year Ended May 31, 2013 Increase In Net Assets From: Operations: Net investment income (loss) $ ) $ Net realized loss on investments and foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Cost of shares redeemed1 ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares redeemed ) ) Net decrease from capital share transactions ) ) 1 Net of redemption fee proceeds of $467 and $5,106, respectively. See accompanying Notes to Financial Statements. 8 Jubak Global Equity Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended November 30, 2013 (Unaudited) For the Year Ended May 31, 2013 For the Year Ended May 31, 2012 For the Period June 30, 2010* through May 31, 2011 Net asset value, beginning of period $ Income from Investment Operations: Net investment income (loss) 1 ) Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Less Distributions: From net investment income - - ) - Redemption fee proceeds - 2 - 2 - 2 Net asset value, end of period $ Total return3 %
